DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hezinger et al. (DE 10 2005 039081, Hereafter referred to as Hezinger).
	Regarding claim 14, Hezinger teaches a sensor unit for a rotational angle measurement system for detecting a rotational movement of a drive shaft 42, the sensor unit comprising: a housing arrangement 12 which comprises at least one pot-shaped housing part 16; a carrier member 28; a sensor printed circuit board 22 arranged on the carrier member; and a bearing means (ends of pins 28) which, in an operating state, mounts the sensor printed circuit board in a stationary manner in the housing arrangement with respect to the drive shaft, the bearing means being configured as a form-fit/force-fit arrangement (via holes 46) so that the carrier member is movably mounted (‘detachable’, see abstract) in the housing arrangement in a pre-assembled state.
	Regarding claim 22, Hezinger further teaches wherein the carrier member comprises a centering ledge (labeled in green) via which the sensor printed circuit board can be aligned at least one of radially and axially (see figure below).

    PNG
    media_image1.png
    750
    761
    media_image1.png
    Greyscale

	Regarding claim 23, Hezinger further teaches wherein the rotational angle measurement system comprising: a magnet exciter unit comprising at least one magnet 50, the magnet exciter unit being arranged at a free end of the drive shaft (see figure 3) in a rotationally fixed manner; and wherein, the carrier member comprises a cavity (space 18), and the at least one magnet of the magnet exciter unit is connected to the drive shaft and extends, in an operating state, into the cavity of the carrier member facing the sensor printed circuit board (see figures 2, 4 and 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hezinger in view of Klaus (DE 10 2014 118041, hereafter referred to as Klaus).
Regarding claim 21, Hezinger explicitly teaches all the claimed limitations except wherein the at least one pot-shaped housing part is manufactured from a magnetically conducting material.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to produce a housing manufactured from a magnetically conducting material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	Regarding claims 24 and 26, Hezinger teaches all the claimed limitations except wherein the magnet exciter unit further comprises a magnet carrier arrangement, and the at least one magnet is arranged in the magnet carrier arrangement.
Klaus teaches a rotation angle measurement system comprising a plastic housing 2 wherein a magnet exciter unit comprises a magnet carrier arrangement 5, and the at least one round magnet 8 is arranged in the magnet carrier arrangement. Klaus further teaches an end plate which is connected to the carrier member.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Hezinger with the teachings of Klaus in order to provide proper alignment.
	However neither reference explicitly teaches wherein the magnet carrier is made of plastic.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to produce a plastic magnet carrier, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 16-20 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027.  The examiner can normally be reached on Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMEL E WILLIAMS/Examiner, Art Unit 2855